Citation Nr: 1628678	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent for bilateral heel spurs.

4.  Entitlement to a rating in excess of 10 percent for pelvic adhesions with associated gastrointestinal disability.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.

6. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the instant matters were most recently before it in December 2012, at which time it was remanded for further development.  That development and all necessary adjudicative actions having been completed, the case in once again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected varicose veins of the lower extremities have been manifested by intermittent edema, aching, and fatigue in the legs after prolonged standing or walking; persistent edema has not been shown.

2.  The Veteran's bilateral heel spurs have been manifested by pain; a moderately severe or severe disability picture has not been shown.

3.  The Veteran's pelvic adhesions with associated gastrointestinal disability cause pain, constipation, and acid reflux that more nearly approximates a moderately severe disability.

4.  The Veteran's service-connected left knee disability have been manifested painful motion without functional loss that equates to limitation of flexion to 60 degrees or limitation of extension to 5 degrees; the weight of the evidence reflects that the symptoms did not approximate recurrent subluxation or lateral instability. 

5.  The evidence fails to establish that any single service-connected disability precludes the Veteran from obtaining or maintaining substantially gainful employment, and consideration of whether the disabilities in combination cause unemployability is unnecessary because whether a TDIU would be warranted on such a basis is moot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7120 (2015). 

2.  The criteria for a rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7120 (2015). 

3.  The criteria for a rating in excess of 10 percent for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.72, Diagnostic Codes 5279, 5284 (2015).

4.  The criteria for a rating of 30 percent, but no higher, for pelvic adhesions with associated gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7301 (2015).

5. The criteria for a rating greater than 10 percent for service-connected left knee bursitis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019; 5260, 5261 (2015).

6.  The criteria for an award of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

 The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case. Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in March2007.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of her claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate her claims.  The relevant evidence obtained includes the Veteran's VA treatment records, records from the Social Security Administration, VA examination reports, and statements from the Veteran.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  The Board is thus satisfied that no additional assistance in this regard is required.

The Veteran has also been provided a number of VA examinations during the course of her appeal.   The Board is satisfied that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's disabilities in the context of the rating criteria and throughout the appeal period.  Thus, the Board has properly assisted the Veteran by affording her adequate VA examinations in connection with the rating matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

A.  Varicose Veins

The Veteran's service-connected varicose veins of the left and right lower extremities are each evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Under DC 7120, varicose veins are rated as follows: zero percent disabling for asymptomatic palpable or visible varicose veins; 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120 (2015).  The Note following DC 7120 explains that the evaluations are for involvement of a single extremity and if more than one extremities is involved, each extremity is to be evaluated separately and combined under 38 C.F.R. § 4.25, using the bilateral factor.  Id.

In determining the appropriate rating for the Veteran's service-connected varicose veins of the lower extremities, the Board has reviewed the medical and lay evidence dated from January 2006 forward, but finds that the first evidence containing findings relevant to the rating the severity of the Veteran's disabilities is the report of a May 2007 VA examination.  At that time, the Veteran reported that her varicosities had become increasingly painful over the last few years.  She reported the use of jobst stockings daily, but stated that she still had significant pain if on her feet for the entire day.  Pain in her right lower leg/calf was indicated to be worse than in the left leg.  Physical examination of the Veteran showed varicose veins in both lower extremities.  Dorsalis pedis and posterior tibial pulses were normal.  
A February 2008 VA treatment notes documents non pitting edema, but no clubbing or cyanosis of the extremities was noted and pedal pulses were palpable.  

The Veteran was afforded a VA arteries and veins examination in December 2009.  At that time she reported that her legs had become more bothersome since being examined in 2007, stating that she had experienced extreme swelling and would occasionally need to wear thigh-high compression stockings.  Physical examination of the Veteran showed that she had varicose veins in each lower extremity.  Edema was not present at the time of examination, but the Veteran reported non-persistent edema.  There was no evidence of stasis pigmentation, eczema, or ulceration.

VA treatment records associated with the Veteran's Virtual VA file show that in April 2010, the Veteran complained that her varicose veins were bothering her and that her current elastic stockings were very small.  She indicated occasional swelling of her right lower extremity.  There was no clubbing, cyanosis, or edema noted and pedal pulses were palpable.  Treatment notes dated in July 2010 and April 2011 were positive for trace edema, lower extremities.  However, treatment notes dated in September 2010, April 2011, August 2011, November 2011, and December 2012, and January 2013 were negative for edema in the extremities

The Veteran underwent another VA examination in February 2013.  At that time, she reported a constant ache in her right leg, but stated that her left lower extremity did not really bother her other than occasionally feeling warm.  She also stated that she was not currently wearing Thrombo-Embolic Deterrent (TED) Hose at that time, except for when she was driving any distance.  The examiner noted asymptomatic palpable and visible varicose veins in the left lower extremity and varicose veins in the right lower extremity manifested by aching and fatigue in the leg after prolonged walking.  The examiner also noted that the Veteran's VA treatment records contained no positive findings for problems related to the Veteran bilateral varicose veins for more than a year.

Upon review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected varicose veins of the right or left lower extremity.  During the relevant time period, the evidence shows that the Veteran's varicose veins have either been asymptomatic or manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking.  Evidence of persistent edema has not been shown.  Without evidence of persistent edema, a rating in excess of 10 percent is not warranted in accordance with criteria set forth in DC 7120.  See 38 C.F.R. § 4.104, DC 7120.

In finding that a rating in excess of 10 percent is not warranted, the Board has considered the lay evidence of record, to include the Veteran's assertions that she has significant pain, not relieved by elevation.  Even if that is true, a rating in excess of 10 percent requires persistent edema, which has not been demonstrated in this case.  Accordingly, although the Veteran believes her disabilities to be more severe than currently rated, the physical findings simply do not reveal a disability picture more nearly approximate to the criteria for a 20 percent rating, as essentially none of the criteria for a 20 percent evaluation or higher are present.  

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's varicose veins of the lower extremities have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, swelling, fatigue and aching.  These symptoms are similar to those in the rating criteria, which include symptoms of pain, edema, aching, and fatigue.  The criteria thus contemplate the symptoms and referral for consideration of higher ratings for varicose veins on an extraschedular basis is therefore not warranted.



B.  Heel Spurs

The Veteran's service-connected heel spurs of the left and right heels is evaluated as 10 percent disabling under 38 C.F.R. § 4.72, DC 5299-5279.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the foot, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).  In this case, the RO has determined that the DC most analogous to the Veteran's bilateral heel spurs is DC 5279, which pertains to metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.  The Veteran's 10 percent rating is the highest schedular rating available under the assigned DC.  Consequently, the Veteran is not entitled to an increased evaluation under that DC for her service-connected bilateral heel spurs.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At the outset, the Board points out that only a handful of DCs applicable to rating disabilities of the feet provide for a rating in excess of 10 percent.  Of those that do provide for ratings greater than 10 percent, DCs 5276, 5277, 5278, and 5283 are not for application because the evidence fails to show that the Veteran's suffers from symptoms similar to those in the criteria for rating flatfoot, weakfoot, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5283 (2015).  DC 5284, which pertains to and other foot injuries, provides for ratings of 10, 20, and 30 percent for moderate, moderately severe, and severe disabilities.  See 38 C.F.R. § 4.71a, DC 5284.  Additionally, a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, DCs 5283, 5284, Note.  The Board will consider whether a higher rating is warranted under DC 5284.

For the Veteran to be entitled to a higher schedular rating under DC 5284, it must be shown that the heel spurs more nearly approximate a moderately severe or severe disability.  Upon review of the evidence, to include the Veteran's lay statements, VA treatment records, and the reports of VA examinations conducted in May 2007, December 2009, and February 2013, the Board finds that the Veteran's service-connected bilateral heel spurs results in impairment approximating no more than a moderate foot injury, such that a rating in excess of the currently assigned 10 percent is not warranted under DC 5284.  Specifically, the evidence of record shows that at the time of the May 2007 VA examination, the Veteran reported improved foot pain, stating that she experiences heel pain only when she has been on her feet for a while.  Physical examination of the Veteran's feet was negative for abnormal findings, to include flat feet and foot or toe deformities.  Regarding the functional effects of the Veteran's bilateral heel spurs, the examiner noted that her heel spurs would have no more than a mild effect on her ability to shop, drive, exercise, and travel.  Otherwise, they would have no effects on her activities of daily living.

The Veteran was again examined in December 2009.  She reported a progressive worsening of her symptoms since 2007, stating that he right foot symptoms had worsened to the point of her now walking only on her toes.  Pain is present upon awakening and exacerbated by standing with direct pressure on the heels.  The Veteran reported the use of daily pain medication and arch supports.  Regarding left foot symptoms, the Veteran reported pain.  Regarding right foot symptoms, the Veteran reported pain, swelling, heat, stiffness, fatigability, and lack of endurance.  Functional limitation were stated to be an inability to stand for more than a few minutes or walk for more than a few yards during a flare-up.  

Examination of the left foot showed evidence of abnormal weightbearing, but no evidence of painful motion, swelling, tenderness, instability, or weakness.  Examination of the right foot revealed tenderness and evidence of abnormal weightbearing, but no evidence of painful motion, swelling, instability, or weakness.  X-rays revealed bilateral heel spurs.  

VA treatment records show that in April 2010, the Veteran complained of foot pain, stating that her heel spurs were bothering her.  In October 2010, she indicated her pain to be at a level 7.  X-rays taken in November 2010 showed stable heel spur on otherwise normal study of the foot.  The Veteran again complained for heel pain in December 2010.  On evaluation she was determined to be neurovascularly intact.  Orthopedically, it was noted that she had pain in the calcaneal tubercles, rated to be at a level 4.  The impression was plantar fasciitis.  In February 2011, the Veteran reported functional limitations due to her heel pain.  In May 2012, the Veteran underwent a plantar fascia release procedure, the goal of which was to remove heel spurs in order to reduce symptoms of pain and inflammation.  A January 2013 treatment entry notes that the Veteran was status post endoscopic plantar fasciotomy of the right foot and although had been doing well was experiencing increased pain over the last two weeks.

The Veteran was again examined in February 2013.  At that time, she reported that her left heel did not bother her and that she had occasional pain in her right heel that radiated proximately to the ankle.  

Based on this evidence, the Board cannot conclude that the Veteran's service-connected bilateral heel spurs are tantamount of a moderately severe or severe foot injury.  In this regard, words such as "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Here, the Veteran's main symptoms have been pain and lack of endurance.  However, as to her functional abilities, although the Veteran has reported a limitation of activities, the fact remains that the Veteran is able to ambulate.  Moreover, it is clear that the Veteran has experienced a betterment of her symptoms during the pendency of her appeal.  Further, from an occupational standpoint, it does not appear that the Veteran's bilateral heel spurs would limit her earnings capacity, as there is no evidence to suggest that they would in any way prohibit her from engaging in sedentary employment.  In this regard, the Board notes that according to the information contained in the report of a February 2013 VA general medical examination, prior to her retirement, the Veteran was a training and personnel sergeant for the Army, which was a sedentary type position.  The Board notes that first and foremost, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2015).  Thus, it does not appear that the Veteran's bilateral heel spurs would result in any impairment in earning capacity if she were still working.  Accordingly, the Board finds that the Veteran's overall disability picture is not moderately severe or severe such that a rating in excess of 10 percent is warranted under DC 5284.  Further, as the Veteran clearly has use of her feet, there is no basis for the assignment of a 40 percent rating.  See 38 C.F.R. § 4.71a, DCs 5284, Note. 

The Board has similarly considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's bilateral heel spurs have not been so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain.  Metatarsalgia is a form of foot pain and the Board has considered the severity of the Veteran's pain is assessing whether her disability is more than moderate in degree.  Although limitation of activities such as prolonged walking or standing are not specifically noted in the rating schedule, these are activities limited by the Veteran's pain, and are therefore contemplated by the rating criteria.  Thus, the Veteran's symptoms do not take her case outside the norm such that referral for consideration of a higher evaluation on an extra-schedular basis is required.  See Thun, supra; 38 C.F.R § 3.321(b)(1).  

C.  Pelvic Adhesions

The Veteran's service-connected pelvic adhesions with associated gastrointestinal disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7301.  At the outset, the Board notes that "[t]here are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition."  38 C.F.R. § 4.113 (2015).  Consequently, certain co-existing diseases in this area do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  Id.  Therefore, ratings under DCs 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  38 C.F.R. § 4.114 (2015).  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such an evaluation.  In the instant case, the RO determined that although the Veteran suffers from pain, constipation, diarrhea, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD), the Veteran's predominate disability is her pelvic adhesions when rating her under DC 7301.

In determining the appropriate rating for the Veteran's service-connected pelvic adhesions with associated gastrointestinal disability, the Board has reviewed the medical and lay evidence dated from January 2006 forward, but finds that the first evidence containing findings relevant to the rating the severity of this disability is the report of a May 2007 VA examination.  At that time, she complained of chronic daily intermittent pelvic pain.  She further reported symptoms related to IBS and GERD, including nighttime regurgitation and severe left sided pain due to constipation.  She reported her IBS to be stable, stating that she takes Milk of Magnesia only as needed.  She further endorsed having diarrhea, indigestion, heartburn, and hemorrhoids, and pelvic pain.

A VA digestive conditions examination was conducted in December 2009.  She reported a betterment of symptoms since being examined in 2007, but stated that she still suffers from symptoms of reflux.  Physical examination of the Veteran revealed that her abdomen was soft and nondistended.  There was mildly diffuse tenderness without rebound or guarding.  Bowel sounds were present in all four quadrants and were normoactive.

A rectum and anus examination was also conducted, the report of which records the Veteran's complaints of rectal pain a few times a month, precipitated by a hard bowel movement.  The Veteran also endorsed anal itching, burning, pain, and difficulty passing stool.  It was noted that the Veteran had had a recent colonoscopy that showed a single polyp and diverticulosis, which appeared severe.

The Veteran was also afforded a VA gynecological conditions examination.  It was noted that the Veteran had undergone a total abdominal hysterectomy with bilateral salpingo-oophorectomy in 1991.  She reported that since being examined in 2007, her primary concern was related to her abdominal adhesions and resultant chronic pelvic pain, stating that she continues to be bothered by pain, especially when bending forward.  Symptoms are self-treated primarily with heat.  Physical examination of the Veteran revealed tenderness in the lower quadrants with no evidence of a mass and no clinical evidence of complete ovarian atrophy.

VA treatment records associated with the Veteran's Virtual VA file show that the Veteran underwent an esophagogastroduodenoscopy in May 2010.  Findings showed reflux of secretions from the gastric pouch into the lower 1/3 of the esophagus.  Normal mucosa was seen throughout the entire visualized small bowel (52 cm).  

A VA esophageal conditions examination was conducted in February 2013.  Regarding her GERD, the Veteran reported that she experienced a burning sensation in the throat area, reflux, heartburn, and sleep disturbances.  A rectum and anus disability benefits questionnaire was also completed.  Findings contained therein are, however, related to the Veteran's hemorrhoids, for which she is separately service-connected.  The rating for the Veteran's hemorrhoids is not currently on appeal.  The Veteran was also afforded a VA gynecological conditions examination.  The Veteran reported pain in the lower abdominal area several times a week, lasting for a few hours.

As discussed above, the RO has determined that although the Veteran suffers from pain, constipation, diarrhea, irritable bowel syndrome, and GERD, the Veteran's predominant disability is her pelvic adhesions.  The above evidence reflects that the predominant disability is pelvic adhesions, and the Board will therefore, as did the RO, evaluate the claim under DC 7301, which pertains to adhesions of peritoneum.  Under DC 7301, a 10 percent rating is assigned where there are moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  38 C.F.R. § 4.114, DC 7301 (2015).  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  Id.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  Id.

Upon review of the evidence, the Board finds that when reasonable doubt is resolved in favor of the Veteran, her disability pictures involving her abdominal symptoms and pelvic adhesions more nearly approximates a moderately severe disability, such that the criteria for a 30 percent rating have been met.  Although there is no clinical evidence of a partial obstruction, it is clear that the Veteran's pelvic adhesions cause frequent pain.  Evidence of frequent pain, which at times is severe, along with consideration of the Veteran's gastrointestinal symptoms, suggests to the Board that the Veteran's disability is more than moderate in severity.  Accordingly, the Board finds that the evidence supports that assignment of a 30 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The above symptoms do not, however, include any of the symptoms listed in the criteria for a 50 percent rating and do not reflect a level of impairment more nearly approximating severe, as the examinations reports and treatment records did not reflect significant impairment in daily activities or employment.

D.  Left Knee

The Veteran's service-connected left knee disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5019.  DC 5019 pertains to bursitis and the regulation provides that the disease is to be rated as degenerative arthritis, which, in accordance with 38 C.F.R. § 4.71a, DC 5003.  38 C.F.R. § 4.71a, DCs 5003, 5019 (2015).  Pursuant to DC 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, DC 5003 (2015).  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  However, Note(2) states that ratings based on x-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  As the Veteran's knee disability is rated under DC 5019, the above provisions are not applicable and the Veteran's knee disability will be evaluated based on limitation of motion.

Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees.  38 C.F.R. § 4.71a , DC 5260 (2015).  A 10 percent rating is warranted when flexion is limited to 45 degrees.  Id.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  Id.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  Id. 

Under DC 5261, a noncompensable rating is warranted where extension is limited to 5 degrees.  38 C.F.R. § 4.71a , DC 5261 (2015).  A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  Id.  A 20 percent rating is applicable when extension is limited to 15 degrees.  Id.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Id.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  Id.

When examined in May 2007, the Veteran reported left knee pain daily, relieved with heat.  She also reported flare-ups of pain brought on by weather changes, during which flare-ups she would experience a decrease in flexion.  Physical examination of the left knee was negative for swelling, effusion, tenderness or laxity.  Range-of-motion testing revealed flexion to 140 degrees and extension to zero degrees, without pain.  

A February 2008 VA treatment note indicates an enlarged bursae of the Veteran's left knee.

The Veteran was again examined in December 2009.  She reported a worsening of her knee pain, especially with ascending stairs.  She also reported deformity, giving way, stiffness, weakness, effusion, and flare-ups, but denied instability, incoordination, episodes of dislocation or subluxation, and/or locking.   During a flare-up, the Veteran indicated there to be additional limitation of both extension and flexion.  X-rays revealed minimal narrowing of the medial joint space with very slight roughening around the medical articular surfaces.  Range-of-motion testing demonstrated that the Veteran was able to achieve flexion to 140 degrees and full extension, with no objective evidence of pain with active motion.  Motion was not additionally limited with repetition

VA treatment records associated with the Veteran's Virtual VA file show that in April 2010, the Veteran presented with complaints of left knee pain.  At that time, both knees appeared to be the same size and there was no evidence of any effusion.  There was however some crepitus with motion.  The Veteran was referred to orthotics for knee braces and elastic stockings.   In January 2013, the Veteran reported aching in her knee.  At that time, her station and gait were normal, and there were no joint deformities, crepitus, swelling or tenderness in the knees.

The Veteran was again examined in February 2012.  At that time, she reported intermittent pain and aching in her left knee.  She also reported having more trouble ascending and descending stairs and stated that she had fallen due to her knee pain.  The Veteran also indicated flare-ups of pain and reported that during a flare-up she was not able to be as physically active.  Range-of-motion testing demonstrated flexion to 140 degrees and full extension, with no objective evidence of painful motion.  Repetitive testing yielded the same results and there was no evidence of any functional loss.  Muscle strength was normal and there was no evidence of instability indicated on testing, nor any indication of additional disability.

Based on the evidence of record, it is clear that the Veteran does not have actual limitation of motion of the left knee.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  Indeed, all range-of-motion testing has revealed that the Veteran has been able to achieve extension to zero degrees and flexion to 140 degrees.  Although the Veteran complained of pain in her knee, the fact remains that the Veteran is able to achieve a range of knee motion beyond that which would be considered even noncompensable.  Further, there has been no objective evidence of painful motion on examination.  Thus, a rating in excess of 10 percent is not warranted in accordance with the diagnostic criteria applicable to rating the Veteran's service-connected left knee disability.  See 38 C.F.R. § 4.71a, DCs 5003, 5019, 5260, 5261.

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2015).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Board has considered the Veteran's complaints of severe knee pain, as well as her assertions, recorded in her notices of disagreement, that she has trouble ascending and descending stairs and rising from a seated position, but finds that the Veteran's knee pain is accounted for by her assigned 10 percent disability evaluations and there is no basis upon which to assign a higher rating.  See Lichtenfels, supra.  Indeed, it appears that the Veteran's disability of the left knee is rated on the basis of painful motion, as the medical evidence of record demonstrates that the Veteran does not experience an objective compensable limitation of motion.  See id.  Thus, even considering the DeLuca factors, without some evidence of a resulting functional impairment beyond that which would be contemplated by a 10 percent rating, the findings contained in the various VA treatment records and examination reports, to include the Veteran's subjective complaints, simply fail to establish entitlement to more than the minimum compensable rating.  This is so because an evaluation in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Indeed, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Given the Veteran's ranges of flexion and extension during the relevant time period, it is clear that her pain does not result in a functional loss equivalent to that which would warrant a rating greater than the assigned 10 percent.  Although the Veteran has reported flare ups during which she has decreased flexion, her description did not indicate flare-ups severe enough to result in flexion limited to 30 degrees warranting the next higher 20 percent rating under DC 5260 or limitation of extension warranting a compensable rating under DC 5261.  The Board has also considered the Veteran's limitations on walking and standing.  While the Veteran's left knee disability does impact her in this regard, she maintains the ability to ambulate.  The Board cannot conclude, based on the evidence currently of record, that the Veteran's limitations on walking and standing constitute functional losses due to her left knee disability equivalent to that which would warrant a rating greater than the currently assigned rating.

The Board notes that VA's General Counsel has issued a precedential opinion that provides guidance concerning rating claims for knee disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 23-97, VA's General Counsel held that a veteran who has arthritis and instability of the knee may be granted a separate rating for instability under DC 5257, provided that a separate rating is based upon additional disability.  

In the instant case, the Board finds that the weight of the evidence reflects there is no recurrent subluxation or lateral instability in the left knee.  The Board notes the Veteran's complaints of giving way during the pendency of her claim; the VA examiners, however, repeatedly found no evidence of instability and the Veteran denied any episodes of dislocation or recurrent subluxation.  Although the Veteran is competent to report that her knee gives way, the Board finds the specific examination findings of the trained health care professionals of no instability to be of greater probative weight than the Veteran's more general lay description of giving way.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007) (lay evidence must be weighed against the other evidence of record); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Indeed, the results of all objective tests designed specifically to diagnose or assess knee joint instability were normal.  The Board thus finds the objective medical evidence to be more probative than the Veteran's subjective complaints.  Accordingly, the Board finds that a separate rating under DC 5257 is not warranted as the evidence fails to demonstrate recurrent subluxation or lateral instability of the left knee.  See 38 C.F.R. § 4.71a, DC 5257.

The Board has also considered whether the Veteran may be entitled to a higher rating under the following DCs applicable to disabilities of the knee: (1) DC 5256 which pertains to disabilities involving ankylosis of the knee; (2) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint'"; and (3) DC 5262 which is used to evaluate impairments of the tibia and fibula.  38 C.F.R. § 4.71a , DCs 5256, 5258, 5262 (2015).  Here, there is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula to allow for application of DC 5256 or 5262.  Further, the evidence of record does not demonstrate any complaints of dislocated cartilage or a meniscal condition.  Thus, DC 5258 is not for application.

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's left knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun, supra; 38 C.F.R § 3.321(b)(1).  Indeed, the rating schedule and associated regulations compensate for pain.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  Moreover, although limitation of activities such as walking and standing, and use of a brace is not specifically noted in the rating schedule, these are activities are limited due to the Veteran's knee pain and that the assistive devices are used to in response to the Veteran's pain, which is accounted for by the rating schedule.

In sum, the Board finds that the evidence does not support a rating higher than the currently assigned 10 percent rating for the Veteran's left knee disability or any separate rating under any potentially applicable diagnostic code.  In finding that an evaluation greater than 10 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's left knee disability at any point during the pendency of her claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2015).

E.  TDIU

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

In the instant case, the Veteran is in receipt of a combined 100 percent disability rating, effective since January 12, 2007, which is the date that she filed the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) from which this appeal stems.  Although VA's General Counsel had previously held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," VAOPGCPREC 6-99, that precedent opinion has been withdrawn in light of the holding in Bradley v. Peake, wherein the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). 22 Vet. App. 280, 293-94 (2008).  In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating.  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC  benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

Applied the facts of this case, the Board has determined that it must assess whether the Veteran could be awarded a TDIU based on any single service-connected disability, as the evidence shows that she is in receipt of a 70 percent disability rating for her service connected depression.  However, due to the Veteran's combined 100 percent evaluation, the Board need not determine whether the Veteran's service-connected disabilities in combination with one another render her unemployable, as this question is moot.

Multiple examiners have discussed the functional effects of the Veteran's various service-connected disabilities.  Moreover, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Upon review of the evidence of record, the Board finds there to be no evidence to support a finding that any single disability, considered alone, would preclude the Veteran from engaging in substantially gainful employment.  As noted above, the Veteran is retired and her previous employment consisted being in charge of personnel, training, and payroll records for the Army.  The Board finds no evidence to support a conclusion that the Veteran would not be able to engage in similar sedentary-type employment due to any service connected disability, as the Veteran's various orthopedic disabilities and varicose veins would be better served in a sedentary environment, as the Veteran has reported pain upon prolonged standing and walking.  There is also no evidence to suggest that the Veteran's hysterectomy residuals or pelvic adhesions and associated gastrointestinal symptoms would prohibit employment.  Concerning the Veteran's depression, headaches, hemorrhoids, and temporomandibular joint syndrome, there is also no evidence demonstrating that any one of those disabilities alone would preclude substantially gainful employment.  While the Veteran's headaches are of such severity that she would need to lie down approximately once per week, she does not seek treatment for her headaches and her headaches last for only two hours.  This evidence does not, in the Board's opinion, support a finding of unemployability due to the Veteran's headache disorder.

In short, the evidence of record is insufficient to conclude that any single service-connected disability renders the Veteran unable to secure or follow a substantially gainful occupation.  As such, the criteria for an award of TDIU in these circumstances have not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for bilateral heel spurs is denied.

Entitlement to a rating of 30 percent, but no higher, for pelvic adhesions with associated gastrointestinal disability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


